Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
November 25, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00906-CV



                    IN RE THOMAS GUTIERREZ, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               245th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-18031

                          MEMORANDUM OPINION

      On November 12, 2014, relator Thomas Gutierrez filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims the capias order is void, and requests that
he be discharged from confinement.

      On October 9, 2014, the trial court issued an order for a capias when relator
failed to appear for an enforcement hearing. Relator was arrested pursuant to the
capias on November 6, 2014. Since relator filed this petition, the trial court has
entered a contempt judgment ordering relator confined. Because relator is no
longer confined pursuant to the capias, but instead, is confined pursuant to the
contempt judgment, the relief requested in relator’s petition for writ of habeas
corpus is moot.

      Relator has not shown that he is entitled to a writ of habeas corpus.
Accordingly, we deny relator’s petition for writ of habeas corpus and his motion
for emergency relief.


                                                 PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                        2